Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13 - 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention (II), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 27, 2022.
Applicant's election with traverse of Group (Invention) I, claims 1 - 12, in the reply filed on September 27, 2022 is acknowledged.  The traversal is on the ground(s) that it would not be a serious burden on the Examiner to examine both the apparatus and method claims given that the method requires many of the particulars of the apparatus.  This is not found persuasive because the method claims do not require all of the particulars of the apparatus. Further, there is a search and/or examination burden as set forth in the last Office action mailed September 16, 2022 (page 3).
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 4 is objected to because of the following informalities:  the recitations "first portion" (lines 2 and 3) should be replaced with -- first section --.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  the recitations "first portion" (lines 2 and 3) should be replaced with -- first section --.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 - 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mazur et al., US 2012/0274094.
Regarding Claim 1, Mazur et al. disclose a shoe-clip fastener [for securing components in a vehicle], the shoe-clip fastener comprising: a stop member 68 including a wall portion 88 and a slot (for the finger 96 to move across) defined in the wall portion (88); and an insertion element 64 coupled to the stop member (68), the insertion element (64) including a base member 66 and a clip member 96 cantilevered from the base member (66), the clip member (96) including an actuator section 104 that projects proudly of the slot (see figure 4).
Claim language set in brackets set forth above and below in this office action are considered by the examiner to be intended use that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to that of the shoe-clip fastener, the prior art must only be capable of performing the functional recitations in order to be applicable, and in the instant case, the examiner maintains that the door trim fastener disclosed by Mazur et al. (US 2012/0274094), is indeed capable of the intended use statements. Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Regarding Claim 2, Mazur et al. disclose the shoe-clip fastener according to claim 1, wherein the insertion element (64) is integrally formed with the stop member (68).
Regarding Claim 3, Mazur et al. disclose the shoe-clip fastener according to claim 1, wherein the stop member (68) includes a first, substantially planar surface (facing the section 104) and a second, curvilinear surface (a rounded double thick edge surface 70 that is on the other side of the first surface) arranged opposite the first, substantially planar surface.
Regarding Claim 4, Mazur et al. disclose the shoe-clip fastener according to claim 1, wherein the clip member (96) includes a first section (proximal to the base member 66) extending from the base member (66), a second section (apex portion of the member 96 that extends from said first section and connected to the section 104) extending from the first section toward the base member (66), and a third section (104) extending from the second section away from the base member (66), the third section defining the actuator section (104).
Regarding Claim 5, Mazur et al. disclose the shoe-clip fastener according to claim 1, wherein the clip member (96) is cantilevered (pivotable) from the base member (66).
Claim(s) 6 - 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kabeya et al., US 2012/0227219.
Regarding Claim 6, Kabeya et al. disclose a vehicle ("vehicle" in paragraph [0001]) comprising: a chassis (inherent feature of the vehicle having the chassis); a body (a bracket of the vehicle) supported by the chassis (inherent feature), the body (bracket) including a first panel 1 having a belt loop 1a provided with an opening 7 and a second panel 5 receptive of the belt loop (1a), the second panel (5) being secured to the first panel (1) by a shoe-clip fastener 200 comprising: a stop member 9 including a wall portion 14 and a slot 15 defined in the wall portion; and an insertion element 6 coupled to the stop member (9), the insertion element (6) extending through the belt loop (1a) and including a base member 12 and a clip member 13 cantilevered from the base member (12), the clip member (13) engaging the belt loop (1a) and including an actuator section 19b that projects proudly of the slot (15).
Regarding Claim 7, Kabeya et al. disclose the vehicle according to claim 6, wherein the insertion element (6) is integrally formed with the stop member (9).
Regarding Claim 8, Kabeya et al. disclose the vehicle according to claim 6, wherein the stop member (9) includes a first, substantially planar surface 11a and a second, curvilinear surface (see figure 3) arranged opposite the first, substantially planar surface (11a).
Regarding Claim 9, Kabeya et al. disclose the vehicle according to claim 6, wherein the clip member (13) includes a first portion 16 extending from the base member (12), a second section 19a extending from the first portion (16) toward the base member (that is extending toward the stop member 9), and a third section (19b) extending from the second section away from the base member, the third section defining the actuator section (19b).
Regarding Claim 10, Kabeya et al. disclose the vehicle according to claim 6, wherein the clip member (13) is cantilevered from the base member (12).
Regarding Claim 11, Kabeya et al. disclose the vehicle according to claim 6, wherein the first panel (1) defines a door panel and the second panel (5) defines a decorative trim component mounted to the door panel (1).
Regarding Claim 12, Kabeya et al. disclose the vehicle according to claim 6, wherein the belt loop (1a) includes a first side and an opposing second side (see figures 2, 5A and 5B), the shoe-clip fastener (200) being insertable through the first side (on the right side of the loop 1a in figure 5A) and removable without accessing the second side (left side of the loop 1a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for similar art cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737. The examiner can normally be reached Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/R.D./           Examiner, Art Unit 3677                                                                                                                                                                                             

/VICTOR D BATSON/           Supervisory Patent Examiner, Art Unit 3677